Title: To George Washington from William Heath, 12 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 12-13 1782.
                        
                        The inclosed from captain Pray I received the last evening. It contains the manoeuvres of the enemy when up
                            the river on the 10th.
                        Inclosed is also a letter from mr Marshall magazine-keeper to the contractors, respecting the damaged
                            provisions. I wrote the mr Sands, some days since the state of the provisions; I have not had a written answer—but am
                            informed verbally that they would have a survey on the provisions, but said nothing of taking them
                            afterwards. I will to morrow appoint a survey—their report when received, shall be presented to your
                            Excellency for directions thereon.
                        I take the liberty to inclose a letter which I received the last evening from colonel Tupper. Perhaps your
                            Excellency may have received more authentic and particular intelligence from the northward.
                        No papers or intelligence from below since my last. I have the honor to be With the highest respect, Your
                            Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. Major Campbell, A.D.Q.M. at the Village has for some time had several teamsters from the army to
                                    Drive public waggons—they were all called in at the late
                                review. He now represents that he has no teamsters or means of procuring them, and has requested
                                soom I wish to be informed whether the quartermaster is to be indulged with teamsters as heretofore
                                from the army, or whether he is to procure them himself. Major Campbell represents that without the
                                teamsters he cannot transport provisions to the lines.
                        
                        
                            W.H.
                        
                        
                            13th A deserter from the enemy, and a paper of the 6th instant are this moment sent up.
                        


                     Enclosure
                                                
                            
                                Dear General
                                Albany April the 8th A.D. 1782
                            
                            I had the honour to receive your favour of the 3rd Instant by the post, and have given orders for the
                                removal of the Brass Ordnance as soon as possable. I mentioned in my last a further examination of
                                Bates or rather Betty, he was examined by the Commissoners of Conspirecy (myself & Colo.
                                Hamilton were present) and assured if he made any capatal descoveries, it would Influence us to
                                Interpose to save his life, he affirmed that very considerable preparations were making at St johns for an early
                                movement, a large number of boats were building, & large quantities of provisions was constantly ariving at
                                that post, that the general conversation was, that they were going to erect the B. Standard at Vermont &
                                protect their friends in that quarter—Small parties of the Enemy are constantly lurking about our posts on the Mowhawk
                                R. last monday the Indians burnt a building & killed a lad on Tuesday they took one soldier prisoner killed
                                & scalped a nother with one of the Inhabitants, The 2nd Regt who garrison that Quarter are Divided into so
                                many parts they are not strong at either post, I hope to git through the small pox in the 2nd Regt in about 10 days
                                which will put those posts on a better footing, but then if 200 Indians or enemy should appear they would not be able
                                to make a salley on them without evacuating some of the posts. I will take it as a favour of one of
                                the Ades will transmit the Inclosed to the proper places. I have the Honour to Remain your Honors most obident Humble
                                Servant
                            
                                Benj. Tupper Colo. Comt
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear General
                                Nyack April 10th 1782
                            
                            Your Honors letter of this date I have Just receiv’d—The  Brig. and three gun
                                boats which came up last night, return’d down the river this day by the Block house about 12. oClock, they Salluted
                                that post with a few shot as they pas’d by, they had in return a few flashes of clear powder.
                            The wind blew so exceeding hard when they came up  and its being so verry dark
                                that they were close upon the boat before it was possable to answer them—and verry prudently they
                                let her pass them before they fir’d an Allarm, and as the vessel and Gun boat were under heavy saile—they got three
                                miles above us and took off two of my men who was burning cole under the side of the mountain, before my boat could
                                git up to give me the occation of the Allarm—I beleive they have likewise taken two more who was trying to catch
                                some fish at Tallars point in a small pedauger piragua altho I order’d them not to be on the
                                water in the night—They went with their boats up to Hainstraw, where my boat fell in with them as
                                she was going to Kings Ferry—I have found out by a deserter that left them at Hainstraw, that their
                                whole business was to supprise me and take or destroye my boats, but my fireing an Allarm immediately preventd their
                                puting (or attempting) to put it in execution.
                            As they pased by Phillips I had a number of men on the west shore who haild the boats and asked them why
                                they did not take Capt. Pray to York with them, they gave for answer that they intended to Try again and then they
                                woud have him—I shall endavour to Keep so good a Look out as to prevent it again for I patrole the Shore for five
                                miles I Keep them Continually agoing above and below me at the same time. We want about one thousand
                                Mesquet Cartridges in the reserve for the block house, & Some candles is Verey much
                                wanted—boath for the Garrison and Warter Guard—The Commisy wrote me Some time ago I might have a Box of Candles if I
                                would give my own private Order & receipt for them—If I cannot have them on the publics
                                account rather then be with out Candles for the Guards I would pay for them my Self.
                            I could not git any nails for the Order your Honor gave but have got cole burnt, and am going to Let a
                                nailer to work on them to Morrow.
                            Shall have the boat done Since.
                            When the gun boats pass’d Dobbs Ferry they were verry close to the east Shore—there was a great number of
                                small Arms upon them, they return’d the fire with a great number of Swivels. I have The Honor to be with every
                                Sentiment of respect and Esteam Your Honors most Obedient and Verey Humble Serveant
                            
                                Jno. Pray Capt.
                            
                        
                        
                     Enclosure
                                                
                            
                                sir,
                                West Point 12th April 1782
                            
                            There’s a quantity of damaged provisions at this Post, belonging to the Continent, should be very glad
                                there might be a committee appointed to inspect it; after which Mr Sands will dispose of it, to the best advantage,
                                and stand accountable to the Public for what ever sum it may fetch. I am sir Your Obt Hume servt
                            
                                Saml B. Marshall
                                Magr S. Keeper forge Contrs
                            
                        
                        
                    